


Exhibit 10.44

 

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

 

This AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this “Agreement”), is
dated as of June 13, 2008, by and among Vyyo Inc., a Delaware corporation (the
“Company”), and the undersigned Investors (each, an “Investor,” and
collectively, the “Investors”).

 

WHEREAS:

 

A.                                   In connection with the Securities Purchase
Agreements dated March 18, 2006, March 28, 2007, and June 13, 2008
(collectively, the “Securities Purchase Agreements”) by and among the parties
hereto, as applicable, the Company has agreed, upon the terms and subject to the
conditions set forth in the Securities Purchase Agreements, to issue and sell to
the Investors:  (i) shares of the Company’s common stock (“Common Shares”), par
value $0.0001 per share, (ii) convertible notes of the Company, including those
issued with even date hereof (the “Convertible Notes”) which will, among other
things, be convertible into shares of Common Stock (the “Conversion Shares”) in
accordance with the terms of the Convertible Notes, and (iii) Warrants (the
“Warrants”) have been exercised to purchase additional shares of Common Shares
(as exercised collectively, the “Warrant Shares”);

 

B.                                     Goldman Sachs Investment Partners Master
Fund, L.P. (“Goldman”) possesses registration rights and other rights pursuant
to an Amended and Restated Registration Rights Agreement dated as of March 28,
2007, between the Company and Goldman (the “Prior Agreement”);

 

C.                                     Goldman is a Required Holder (as defined
in the Prior Agreement), and desires to terminate the Prior Agreement and to
accept the rights created pursuant hereto in lieu of the rights granted to it
under the Prior Agreement; and

 

D.                                    The Investors are parties to the
Securities Purchase Agreement of even date herewith among the Company and the
Investors, certain of the Company’s and such Investors’ obligations under which
are conditioned upon the execution and delivery of this Agreement by such
Investors and the Company.

 

NOW, THEREFORE, in consideration of the mutual promises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the
Investors hereby agree as follows:

 


1.                                       DEFINITIONS.


 

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Securities Purchase Agreements.  As used in
this Agreement, the following terms shall have the following meanings:

 


(A)                                  “BUSINESS DAY” MEANS ANY DAY OTHER THAN
SATURDAY, SUNDAY OR ANY OTHER DAY ON WHICH COMMERCIAL BANKS IN THE CITY OF NEW
YORK ARE AUTHORIZED OR REQUIRED BY LAW TO REMAIN CLOSED.

 

--------------------------------------------------------------------------------


 


(B)                                 “CLOSING DATE” SHALL MEAN THE DATE OF THIS
AGREEMENT.


 


(C)                                  “EFFECTIVE DATE” MEANS THE DATE THE
REGISTRATION STATEMENT (AS DEFINED BELOW) HAS BEEN DECLARED EFFECTIVE BY THE
SEC.


 


(D)                                 “EFFECTIVENESS DEADLINE” MEANS THE DATE
WHICH IS ONE HUNDRED AND EIGHTY (180) DAYS AFTER THE AFTER THE CLOSING DATE.


 


(E)                                  “INVESTOR” MEANS AN INVESTOR OR ANY
TRANSFEREE OR ASSIGNEE THEREOF TO WHOM AN INVESTOR ASSIGNS ITS RIGHTS UNDER THIS
AGREEMENT AND WHO AGREES TO BECOME BOUND BY THE PROVISIONS OF THIS AGREEMENT IN
ACCORDANCE WITH SECTION 12 AND ANY TRANSFEREE OR ASSIGNEE THEREOF TO WHOM A
TRANSFEREE OR ASSIGNEE ASSIGNS ITS RIGHTS UNDER THIS AGREEMENT AND WHO AGREES TO
BECOME BOUND BY THE PROVISIONS OF THIS AGREEMENT IN ACCORDANCE WITH SECTION 12.


 


(F)                                    “PERSON” MEANS AN INDIVIDUAL, A LIMITED
LIABILITY COMPANY, A PARTNERSHIP, A JOINT VENTURE, A CORPORATION, A TRUST, AN
UNINCORPORATED ORGANIZATION AND A GOVERNMENT OR ANY DEPARTMENT OR AGENCY
THEREOF.


 


(G)                                 “REGISTER,” “REGISTERED,” AND “REGISTRATION”
REFER TO A REGISTRATION EFFECTED BY PREPARING AND FILING ONE OR MORE
REGISTRATION STATEMENTS IN COMPLIANCE WITH THE SECURITIES ACT AND PURSUANT TO
RULE 415 AND THE DECLARATION OR ORDERING OF EFFECTIVENESS OF SUCH REGISTRATION
STATEMENT(S) BY THE SEC (AS DEFINED BELOW).


 


(H)                                 “REGISTRABLE SECURITIES” MEANS (I) THE
COMMON SHARES, (II) THE CONVERSION SHARES ISSUED OR ISSUABLE UPON CONVERSION OF
THE CONVERTIBLE NOTES, (III) THE WARRANT SHARES ISSUED UPON EXERCISE OF THE
WARRANTS AND (IV) ANY SHARE CAPITAL OF THE COMPANY ISSUED OR ISSUABLE WITH
RESPECT TO THE COMMON SHARES, CONVERSION SHARES OR THE WARRANT SHARES AS A
RESULT OF ANY STOCK SPLIT, STOCK DIVIDEND, RECAPITALIZATION, EXCHANGE OR SIMILAR
EVENT OR OTHERWISE, WITHOUT REGARD TO ANY LIMITATIONS ON CONVERSIONS OF THE
CONVERTIBLE NOTES OR EXERCISES OF THE WARRANTS; PROVIDED THAT, SUCH SHARES WILL
NOT BE DEEMED TO BE “REGISTRABLE SECURITIES” IF SUCH SHARES ARE SOLD OR SELLABLE
UNDER RULE 144 WITHOUT RESTRICTION OF THE VOLUME LIMITATIONS OF RULE 144(E).


 


(I)                                     “REGISTRATION STATEMENT” MEANS A
REGISTRATION STATEMENT OR REGISTRATION STATEMENTS OF THE COMPANY FILED UNDER THE
SECURITIES ACT COVERING THE REGISTRABLE SECURITIES.


 


(J)                                     “REQUIRED HOLDERS” MEANS THE HOLDERS OF
AT LEAST A MAJORITY OF THE OUTSTANDING REGISTRABLE SECURITIES.


 


(K)                                  “RULE 415” MEANS RULE 415 UNDER THE
SECURITIES ACT OR ANY SUCCESSOR RULE PROVIDING FOR OFFERING SECURITIES ON A
CONTINUOUS OR DELAYED BASIS.


 


(L)                                     “SEC” MEANS THE UNITED STATES SECURITIES
AND EXCHANGE COMMISSION.


 


(M)                               “SECURITIES ACT” MEANS THE SECURITIES ACT OF
1933, AS AMENDED.

 

2

--------------------------------------------------------------------------------


 


2.                                       REQUEST FOR REGISTRATION.


 


(A)                                  IF THE COMPANY’S APPLICABLE REGISTRABLE
SECURITIES ARE ELIGIBLE FOR LISTING ON, AND APPROVED FOR LISTING BY, ANY
ELIGIBLE MARKET, AND IF THE COMPANY SHALL RECEIVE AT ANY TIME AFTER JUNE 1, 2010
A WRITTEN REQUEST FROM THE REQUIRED HOLDERS THAT THE COMPANY FILE A REGISTRATION
STATEMENT REGISTERING SHARES WITH AN AGGREGATE PUBLIC OFFERING PRICE THAT WOULD,
NET OF UNDERWRITING DISCOUNTS AND COMMISSIONS, EXCEED $10,000,000, THEN THE
COMPANY SHALL, WITHIN TEN (10) DAYS OF THE RECEIPT THEREOF, GIVE WRITTEN NOTICE
OF SUCH REQUEST TO ALL INVESTORS AND SHALL, SUBJECT TO THE LIMITATIONS OF
SUBSECTION 2(B), USE ITS COMMERCIALLY REASONABLE EFFORTS TO EFFECT AS SOON AS
PRACTICABLE, AND IN ANY EVENT WITHIN 60 DAYS OF THE RECEIPT OF SUCH REQUEST, THE
REGISTRATION UNDER THE SECURITIES ACT ON FORM S-1 (OR ANY COMPARABLE SUCCESSOR
FORM) OF ALL REGISTRABLE SECURITIES WHICH THE INVESTORS REQUEST TO BE
REGISTERED, AS SPECIFIED BY NOTICE GIVEN BY SUCH INVESTORS TO THE COMPANY WITHIN
TWENTY (20) DAYS OF THE MAILING OF SUCH NOTICE BY THE COMPANY IN ACCORDANCE WITH
SECTION 11.


 


(B)                                 IF THE INVESTORS INITIATING THE REGISTRATION
REQUEST HEREUNDER (“INITIATING INVESTORS”) INTEND TO DISTRIBUTE THE REGISTRABLE
SECURITIES COVERED BY THEIR REQUEST BY MEANS OF AN UNDERWRITING, THEY SHALL SO
ADVISE THE COMPANY AS A PART OF THEIR REQUEST MADE PURSUANT TO THIS
SECTION 2(B) AND THE COMPANY SHALL INCLUDE SUCH INFORMATION IN THE WRITTEN
NOTICE REFERRED TO IN SECTION 2(A).  THE UNDERWRITER WILL BE SELECTED BY THE
COMPANY AND SHALL BE ACCEPTABLE TO A MAJORITY IN INTEREST OF THE INITIATING
INVESTORS.  IN SUCH EVENT, THE RIGHT OF ANY INVESTOR TO INCLUDE ITS REGISTRABLE
SECURITIES IN SUCH REGISTRATION SHALL BE CONDITIONED UPON SUCH INVESTOR’S
PARTICIPATION IN SUCH UNDERWRITING AND THE INCLUSION OF SUCH INVESTOR’S
REGISTRABLE SECURITIES IN THE UNDERWRITING (UNLESS OTHERWISE MUTUALLY AGREED BY
A MAJORITY IN INTEREST OF THE INITIATING INVESTORS AND SUCH INVESTOR) TO THE
EXTENT PROVIDED HEREIN.  ALL INVESTORS PROPOSING TO DISTRIBUTE THEIR SECURITIES
THROUGH SUCH UNDERWRITING SHALL, TOGETHER WITH THE COMPANY, ENTER INTO AN
UNDERWRITING AGREEMENT IN CUSTOMARY FORM WITH THE UNDERWRITER OR UNDERWRITERS
SELECTED FOR SUCH UNDERWRITING.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
SECTION 2(B), IF THE UNDERWRITER ADVISES THE INITIATING INVESTORS IN WRITING
THAT MARKETING FACTORS REQUIRE A LIMITATION OF THE NUMBER OF SHARES TO BE
UNDERWRITTEN, THEN THE INITIATING INVESTORS SHALL SO ADVISE ALL INVESTORS
HOLDING REGISTRABLE SECURITIES WHICH WOULD OTHERWISE BE UNDERWRITTEN PURSUANT
HERETO, AND THE NUMBER OF SHARES OF REGISTRABLE SECURITIES THAT MAY BE INCLUDED
IN THE UNDERWRITING SHALL BE ALLOCATED AMONG ALL HOLDERS THEREOF, INCLUDING THE
INITIATING INVESTORS, IN PROPORTION (AS NEARLY AS PRACTICABLE) TO THE AMOUNT OF
REGISTRABLE SECURITIES OF THE COMPANY OWNED BY EACH HOLDER; PROVIDED, HOWEVER,
THAT THE NUMBER OF SHARES OF REGISTRABLE SECURITIES TO BE INCLUDED IN SUCH
UNDERWRITING SHALL NOT BE REDUCED UNLESS ALL OTHER SECURITIES ARE FIRST ENTIRELY
EXCLUDED FROM THE UNDERWRITING.  IF ANY INVESTOR WOULD THUS BE ENTITLED TO
INCLUDE MORE SECURITIES THAN SUCH INVESTOR REQUESTED TO BE REGISTERED, THE
EXCESS SHALL BE ALLOCATED AMONG THE OTHER REMAINING REQUESTING INVESTORS IN THE
MANNER DESCRIBED IN THE IMMEDIATELY PRECEDING SENTENCE.


 


(C)                                  NOTWITHSTANDING THE FOREGOING, IF THE
COMPANY SHALL FURNISH TO INVESTORS REQUESTING A REGISTRATION STATEMENT PURSUANT
TO THIS SECTION 2, A CERTIFICATE SIGNED BY THE CHIEF EXECUTIVE OFFICER OF THE
COMPANY STATING THAT IN THE GOOD FAITH JUDGMENT OF THE BOARD OF DIRECTORS OF THE
COMPANY, IT WOULD BE SERIOUSLY DETRIMENTAL TO THE COMPANY AND ITS STOCKHOLDERS
FOR SUCH REGISTRATION STATEMENT TO BE FILED OWING TO A MATERIAL PENDING
TRANSACTION OR

 

3

--------------------------------------------------------------------------------


 


DEVELOPMENT AND IT IS THEREFORE ESSENTIAL TO DEFER THE FILING OF SUCH
REGISTRATION STATEMENT, THE COMPANY SHALL HAVE THE RIGHT TO DEFER TAKING ACTION
WITH RESPECT TO SUCH FILING FOR A PERIOD OF NOT MORE THAN NINETY (90) DAYS AFTER
RECEIPT OF THE REQUEST OF THE INITIATING INVESTORS; PROVIDED, HOWEVER, THAT THE
COMPANY MAY NOT UTILIZE THIS RIGHT MORE THAN ONCE IN ANY TWELVE (12)- MONTH
PERIOD.


 


(D)                                 IN ADDITION, THE COMPANY SHALL NOT BE
OBLIGATED TO EFFECT, OR TO TAKE ANY ACTION TO EFFECT, ANY REGISTRATION PURSUANT
TO THIS SECTION 2:


 


(I)                                     IN ANY PARTICULAR JURISDICTION IN WHICH
THE COMPANY WOULD BE REQUIRED TO EXECUTE A GENERAL CONSENT TO SERVICE OF PROCESS
IN EFFECTING SUCH REGISTRATION, QUALIFICATION OR COMPLIANCE, UNLESS THE COMPANY
IS ALREADY SUBJECT TO SERVICE IN SUCH JURISDICTION AND EXCEPT AS MAY BE REQUIRED
BY THE SECURITIES ACT;


 


(II)                                  AFTER THE COMPANY HAS EFFECTED TWO SUCH
(2) REGISTRATIONS ON BEHALF OF THE INVESTORS PURSUANT TO THIS SECTION 2.  FOR
PURPOSES OF THIS PARAGRAPH, A REGISTRATION STATEMENT SHALL NOT BE COUNTED UNTIL
SUCH TIME AS SUCH REGISTRATION STATEMENT HAS BEEN DECLARED EFFECTIVE BY THE SEC,
UNLESS THE INITIATING INVESTORS WITHDRAW THEIR REQUEST FOR SUCH REGISTRATION
OTHER THAN AS A RESULT OF MATERIAL ADVERSE INFORMATION CONCERNING THE BUSINESS
OR FINANCIAL CONDITION OF THE COMPANY WHICH WAS NOT KNOWN TO THE INITIATING
INVESTORS PRIOR TO THE DATE ON WHICH SUCH REGISTRATION WAS REQUESTED AND ELECT
NOT TO PAY THE REGISTRATION EXPENSES THEREFOR;


 


(III)                               DURING THE NINETY (90) DAY PERIOD PRIOR TO
THE COMPANY’S GOOD FAITH ESTIMATE OF THE DATE OF FILING OF, AND ENDING ON A DATE
ONE HUNDRED EIGHTY (180) DAYS AFTER THE EFFECTIVE DATE OF, A COMPANY INITIATED
REGISTRATION SUBJECT TO SECTION 3 HEREOF; PROVIDED THAT THE COMPANY IS ACTIVELY
EMPLOYING IN GOOD FAITH ITS COMMERCIALLY REASONABLE EFFORTS TO CAUSE SUCH
REGISTRATION STATEMENT TO BECOME EFFECTIVE AND THAT THE COMPANY’S ESTIMATE OF
THE DATE OF FILING SUCH REGISTRATION STATEMENT IS MADE IN GOOD FAITH; OR


 


(IV)                              IF THE INITIATING INVESTORS PROPOSE TO DISPOSE
OF SHARES OF REGISTRABLE SECURITIES THAT MAY BE IMMEDIATELY REGISTERED ON
FORM S-3 PURSUANT TO A REQUEST MADE PURSUANT TO SECTION 4 BELOW.


 


3.                                       COMPANY REGISTRATION.  IF (BUT WITHOUT
ANY OBLIGATION TO DO SO) THE COMPANY PROPOSES TO REGISTER (INCLUDING FOR THIS
PURPOSE A REGISTRATION EFFECTED BY THE COMPANY FOR STOCKHOLDERS OTHER THAN THE
INVESTORS) ANY OF ITS STOCK OR OTHER SECURITIES UNDER THE SECURITIES ACT IN
CONNECTION WITH THE PUBLIC OFFERING OF SUCH SECURITIES SOLELY FOR CASH (OTHER
THAN A REGISTRATION RELATING SOLELY TO THE SALE OF SECURITIES TO PARTICIPANTS IN
A COMPANY STOCK PLAN, A REGISTRATION ON ANY FORM WHICH DOES NOT INCLUDE
SUBSTANTIALLY THE SAME INFORMATION AS WOULD BE REQUIRED TO BE INCLUDED IN A
REGISTRATION STATEMENT COVERING THE SALE OF THE REGISTRABLE SECURITIES OR A
REGISTRATION IN WHICH THE ONLY COMMON STOCK BEING REGISTERED IS COMMON STOCK
ISSUABLE UPON CONVERSION OF DEBT SECURITIES WHICH ARE ALSO BEING REGISTERED),
THE COMPANY SHALL, AT SUCH TIME, PROMPTLY GIVE EACH INVESTOR WRITTEN NOTICE OF
SUCH REGISTRATION.  UPON THE WRITTEN REQUEST OF EACH INVESTOR GIVEN WITHIN
TWENTY (20) DAYS AFTER MAILING OF SUCH NOTICE BY THE COMPANY IN ACCORDANCE WITH
SECTION 15, THE COMPANY SHALL, SUBJECT TO THE PROVISIONS OF SECTION 6(Q), USE
ITS

 

4

--------------------------------------------------------------------------------


 


COMMERCIALLY REASONABLE EFFORTS TO CAUSE TO BE REGISTERED UNDER THE SECURITIES
ACT ALL OF THE REGISTRABLE SECURITIES THAT EACH SUCH INVESTOR HAS REQUESTED TO
BE REGISTERED; PROVIDED THAT THE COMPANY SHALL HAVE THE RIGHT TO POSTPONE OR
WITHDRAW ANY REGISTRATION STATEMENT PURSUANT TO THIS SECTION 3 WITHOUT
OBLIGATION TO ANY INVESTORS.


 


4.                                       FORM S-3 REGISTRATION.  IN CASE THE
COMPANY SHALL RECEIVE FROM ANY INVESTOR OR INVESTORS A WRITTEN REQUEST OR
REQUESTS THAT THE COMPANY EFFECT A REGISTRATION ON FORM S-3 AND ANY RELATED
QUALIFICATION OR COMPLIANCE WITH RESPECT TO ALL OR A PART OF THE REGISTRABLE
SECURITIES OWNED BY SUCH INVESTOR OR INVESTORS, THE COMPANY WILL:


 


(A)                                  PROMPTLY GIVE WRITTEN NOTICE OF THE
PROPOSED REGISTRATION, AND ANY RELATED QUALIFICATION OR COMPLIANCE, TO ALL OTHER
INVESTORS;


 


(B)                                 AS SOON AS PRACTICABLE, EFFECT SUCH
REGISTRATION AND ALL SUCH QUALIFICATIONS AND COMPLIANCES AS MAY BE SO REQUESTED
AND AS WOULD PERMIT OR FACILITATE THE SALE AND DISTRIBUTION OF ALL OR SUCH
PORTION OF SUCH INVESTOR’S OR INVESTORS’ REGISTRABLE SECURITIES AS ARE SPECIFIED
IN SUCH REQUEST, TOGETHER WITH ALL OR SUCH PORTION OF THE REGISTRABLE SECURITIES
OF ANY OTHER INVESTOR JOINING IN SUCH REQUEST AS ARE SPECIFIED IN A WRITTEN
REQUEST GIVEN WITHIN 15 DAYS AFTER RECEIPT OF SUCH WRITTEN NOTICE FROM THE
COMPANY; PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT BE OBLIGATED TO EFFECT
ANY SUCH REGISTRATION, QUALIFICATION OR COMPLIANCE, PURSUANT TO THIS SECTION 4:
(1) IF FORM S-3 IS NOT AVAILABLE FOR SUCH OFFERING BY THE INVESTORS; (2) IF THE
INVESTORS, TOGETHER WITH THE HOLDERS OF ANY OTHER SECURITIES OF THE COMPANY
ENTITLED TO INCLUSION IN SUCH REGISTRATION, PROPOSE TO SELL REGISTRABLE
SECURITIES AND SUCH OTHER SECURITIES (IF ANY) AT AN AGGREGATE PRICE TO THE
PUBLIC (NET OF ANY UNDERWRITERS’ DISCOUNTS OR COMMISSIONS) OF LESS THAN
$2,000,000; (3) IF THE COMPANY SHALL FURNISH TO THE INVESTORS A CERTIFICATE
SIGNED BY THE CHIEF EXECUTIVE OFFICER OF THE COMPANY STATING THAT IN THE GOOD
FAITH JUDGMENT OF THE BOARD OF DIRECTORS OF THE COMPANY, IT WOULD BE SERIOUSLY
DETRIMENTAL TO THE COMPANY AND ITS STOCKHOLDERS FOR SUCH FORM S-3 REGISTRATION
TO BE EFFECTED AT SUCH TIME OWING TO A MATERIAL PENDING TRANSACTION OR
DEVELOPMENT, IN WHICH EVENT THE COMPANY SHALL HAVE THE RIGHT TO DEFER THE FILING
OF THE FORM S-3 REGISTRATION STATEMENT FOR A PERIOD OF NOT MORE THAN NINETY (90)
DAYS AFTER RECEIPT OF THE REQUEST OF THE INVESTOR OR INVESTORS UNDER THIS
SECTION 4; PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT UTILIZE THIS RIGHT MORE
THAN ONCE IN ANY TWELVE (12)- MONTH PERIOD; (4) IF THE COMPANY HAS, WITHIN THE
TWELVE (12) MONTH PERIOD PRECEDING THE DATE OF SUCH REQUEST, ALREADY EFFECTED
TWO (2) REGISTRATIONS ON FORM S-3 FOR THE INVESTORS PURSUANT TO THIS SECTION 4;
(5) IN ANY PARTICULAR JURISDICTION IN WHICH THE COMPANY WOULD BE REQUIRED TO
QUALIFY TO DO BUSINESS OR TO EXECUTE A GENERAL CONSENT TO SERVICE OF PROCESS IN
EFFECTING SUCH REGISTRATION, QUALIFICATION OR COMPLIANCE OR (6) DURING THE
PERIOD ENDING ONE HUNDRED EIGHTY (180) DAYS AFTER THE EFFECTIVE DATE OF A
REGISTRATION STATEMENT SUBJECT TO SECTION 3; AND


 


(C)                                  SUBJECT TO THE FOREGOING, THE COMPANY SHALL
FILE A REGISTRATION STATEMENT COVERING THE REGISTRABLE SECURITIES AND OTHER
SECURITIES SO REQUESTED TO BE REGISTERED AS SOON AS PRACTICABLE AFTER RECEIPT OF
THE REQUEST OR REQUESTS OF THE INVESTORS.  REGISTRATIONS EFFECTED PURSUANT TO
THIS SECTION 4 ARE IN ADDITION TO, AND NOT IN LIEU OF, THEIR RIGHT TO
REGISTRATION UNDER SECTIONS 2 AND 3 AND SHALL NOT BE COUNTED AS DEMANDS FOR
REGISTRATION OR REGISTRATIONS EFFECTED PURSUANT TO SECTIONS 2 OR 3,
RESPECTIVELY.

 

5

--------------------------------------------------------------------------------


 


5.                                       LEGAL COUNSEL.  SUBJECT TO SECTION 8
HEREOF, THE REQUIRED HOLDERS SHALL HAVE THE RIGHT TO SELECT ONE LEGAL COUNSEL TO
REVIEW AND OVERSEE ANY REGISTRATION PURSUANT TO THIS SECTION 5 (“LEGAL
COUNSEL”), WHICH SHALL BE PROSKAUER ROSE LLP OR SUCH OTHER COUNSEL AS THEREAFTER
DESIGNATED BY THE REQUIRED HOLDERS.  THE COMPANY AND LEGAL COUNSEL SHALL
REASONABLY COOPERATE WITH EACH OTHER IN PERFORMING THE COMPANY’S OBLIGATIONS
UNDER THIS AGREEMENT.


 


6.                                       RELATED OBLIGATIONS.


 

At such time as the Company is obligated to file a Registration Statement with
the SEC pursuant to Sections 2, 3, or 4, the Company will use commercially
reasonable efforts to effect the registration of the Registrable Securities in
accordance with the intended method of disposition thereof and, pursuant
thereto, the Company shall have the following obligations:

 


(A)                                  SUBJECT TO SUB-SECTION (C) BELOW, THE
COMPANY SHALL SUBMIT TO THE SEC, WITHIN FIVE (5) BUSINESS DAYS AFTER THE COMPANY
LEARNS THAT NO REVIEW OF A PARTICULAR REGISTRATION STATEMENT WILL BE MADE BY THE
STAFF OF THE SEC OR THAT THE STAFF HAS NO FURTHER COMMENTS ON A PARTICULAR
REGISTRATION STATEMENT, AS THE CASE MAY BE, A REQUEST FOR ACCELERATION OF
EFFECTIVENESS OF SUCH REGISTRATION STATEMENT TO A TIME AND DATE NOT LATER THAN
48 HOURS AFTER THE SUBMISSION OF SUCH REQUEST.  IF THE REQUIRED HOLDERS REQUEST
A SHELF REGISTRATION STATEMENT, THE COMPANY SHALL USE COMMERCIALLY REASONABLE
EFFORTS TO KEEP SUCH REGISTRATION STATEMENT EFFECTIVE PURSUANT TO RULE 415 AT
ALL TIMES UNTIL THE EARLIER OF (I) THE DATE AS OF WHICH THE INVESTORS MAY SELL
ALL OF THE REGISTRABLE SECURITIES COVERED BY SUCH REGISTRATION STATEMENT WITHOUT
THE VOLUME LIMITATIONS PURSUANT TO RULE 144(E) (OR ANY SUCCESSOR THERETO),
(II) SUCH TIME AS THE REGISTRABLE SECURITIES HAVE BEEN SOLD PURSUANT TO SUCH
REGISTRATION STATEMENT, OR (III) TWO YEARS FROM THE EFFECTIVENESS OF THE FIRST
REGISTRATION STATEMENT FILED HEREUNDER; PROVIDED HOWEVER, THAT AFTER SUCH TWO
YEARS IF COUNSEL TO AN INVESTOR (WHICH MAY BE IN-HOUSE COUNSEL) ADVISES AN
INVESTOR IN WRITING THAT SUCH INVESTOR IS UNABLE TO FREELY SELL REGISTRABLE
SECURITIES PURSUANT TO RULE 144(K), THEN THE COMPANY SHALL MAINTAIN AN EFFECTIVE
REGISTRATION STATEMENT FOR THE CONVERSION SHARES UNTIL CLAUSE (I) OR (II) IS
SATISFIED, BUT NOT TO EXCEED A PERIOD OF UP TO AN ADDITIONAL TWO YEARS
(TOGETHER, THE “REGISTRATION PERIOD”) IF SUCH INVESTOR HAS CONTINUOUSLY HELD
SUCH CONVERSION SHARES (OR THE NOTES RELATING THERETO TWO YEARS FROM THE DATE
HEREOF).  THE COMPANY SHALL TAKE COMMERCIALLY REASONABLE EFFORTS TO ENSURE THAT
EACH REGISTRATION STATEMENT (INCLUDING ANY AMENDMENTS OR SUPPLEMENTS THERETO AND
PROSPECTUSES CONTAINED THEREIN) SHALL NOT CONTAIN ANY UNTRUE STATEMENT OF A
MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN, OR
NECESSARY TO MAKE THE STATEMENTS THEREIN (IN THE CASE OF PROSPECTUSES, IN THE
LIGHT OF THE CIRCUMSTANCES IN WHICH THEY WERE MADE) NOT MISLEADING.


 


(B)                                 THE COMPANY SHALL PREPARE AND FILE WITH THE
SEC SUCH AMENDMENTS (INCLUDING POST-EFFECTIVE AMENDMENTS) AND SUPPLEMENTS TO A
REGISTRATION STATEMENT AND THE PROSPECTUS USED IN CONNECTION WITH SUCH
REGISTRATION STATEMENT, WHICH PROSPECTUS IS TO BE FILED PURSUANT TO RULE 424
PROMULGATED UNDER THE SECURITIES ACT, AS MAY BE NECESSARY TO KEEP SUCH
REGISTRATION STATEMENT EFFECTIVE AT ALL TIMES DURING THE REGISTRATION PERIOD,
AND, DURING SUCH PERIOD, COMPLY WITH THE PROVISIONS OF THE SECURITIES ACT WITH
RESPECT TO THE DISPOSITION OF ALL REGISTRABLE SECURITIES OF THE COMPANY COVERED
BY SUCH REGISTRATION STATEMENT UNTIL SUCH TIME AS ALL OF SUCH REGISTRABLE
SECURITIES SHALL HAVE BEEN DISPOSED OF IN ACCORDANCE WITH THE INTENDED METHODS
OF DISPOSITION BY THE SELLER OR SELLERS THEREOF AS SET FORTH IN SUCH
REGISTRATION STATEMENT.  IN THE CASE OF AMENDMENTS AND SUPPLEMENTS TO A
REGISTRATION STATEMENT WHICH ARE REQUIRED TO BE

 

6

--------------------------------------------------------------------------------


 


FILED PURSUANT TO THIS AGREEMENT (INCLUDING PURSUANT TO THIS SECTION 6(B)) BY
REASON OF THE COMPANY FILING A REPORT ON FORM 10-Q, FORM 10-K OR ANY ANALOGOUS
REPORT UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE
ACT”), THE COMPANY SHALL HAVE INCORPORATED SUCH REPORT BY REFERENCE INTO SUCH
REGISTRATION STATEMENT, IF APPLICABLE, OR, IF NECESSARY, SHALL FILE SUCH
AMENDMENTS OR SUPPLEMENTS WITH THE SEC ON THE SAME DAY ON WHICH THE EXCHANGE ACT
REPORT IS FILED WHICH CREATED THE REQUIREMENT FOR THE COMPANY TO AMEND OR
SUPPLEMENT SUCH REGISTRATION STATEMENT.


 


(C)                                  THE COMPANY SHALL (A) PERMIT LEGAL COUNSEL
TO REVIEW AND COMMENT UPON (I) A REGISTRATION STATEMENT AT LEAST FIVE
(5) BUSINESS DAYS PRIOR TO ITS FILING WITH THE SEC AND (II) ALL AMENDMENTS AND
SUPPLEMENTS TO ALL REGISTRATION STATEMENTS (EXCEPT FOR ANNUAL REPORTS ON
FORM 10-K, AND REPORTS ON FORM 10-Q AND ANY SIMILAR OR SUCCESSOR REPORTS) WITHIN
A REASONABLE NUMBER OF DAYS PRIOR TO THEIR FILING WITH THE SEC, AND (B) NOT FILE
ANY REGISTRATION STATEMENT OR AMENDMENT OR SUPPLEMENT THERETO IN A FORM TO WHICH
LEGAL COUNSEL REASONABLY AND TIMELY OBJECTS.  THE COMPANY SHALL NOT SUBMIT A
REQUEST FOR ACCELERATION OF THE EFFECTIVENESS OF A REGISTRATION STATEMENT OR ANY
AMENDMENT OR SUPPLEMENT THERETO WITHOUT THE PRIOR APPROVAL OF LEGAL COUNSEL,
WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD.  THE COMPANY SHALL FURNISH TO
LEGAL COUNSEL, WITHOUT CHARGE, (I) COPIES OF ANY CORRESPONDENCE FROM THE SEC OR
THE STAFF OF THE SEC TO THE COMPANY OR ITS REPRESENTATIVES RELATING TO ANY
REGISTRATION STATEMENT, (II) PROMPTLY AFTER THE SAME IS PREPARED AND FILED WITH
THE SEC, ONE COPY OF ANY REGISTRATION STATEMENT AND ANY AMENDMENT(S) THERETO,
INCLUDING FINANCIAL STATEMENTS AND SCHEDULES, ALL DOCUMENTS INCORPORATED THEREIN
BY REFERENCE, IF REQUESTED BY AN INVESTOR, AND ALL EXHIBITS AND (III) UPON THE
EFFECTIVENESS OF ANY REGISTRATION STATEMENT, ONE COPY, OF THE PROSPECTUS
INCLUDED IN SUCH REGISTRATION STATEMENT AND ALL AMENDMENTS AND SUPPLEMENTS
THERETO.  THE COMPANY SHALL REASONABLY COOPERATE WITH LEGAL COUNSEL IN
PERFORMING THE COMPANY’S OBLIGATIONS PURSUANT TO THIS SECTION 6.


 


(D)                                 THE COMPANY SHALL FURNISH TO EACH INVESTOR
WHOSE REGISTRABLE SECURITIES ARE INCLUDED IN ANY REGISTRATION STATEMENT, WITHOUT
CHARGE, (I) PROMPTLY AFTER THE SAME IS PREPARED AND FILED WITH THE SEC, AT LEAST
ONE COPY OF SUCH REGISTRATION STATEMENT AND ANY AMENDMENT(S) THERETO, INCLUDING
FINANCIAL STATEMENTS AND SCHEDULES, ALL DOCUMENTS INCORPORATED THEREIN BY
REFERENCE, IF REQUESTED BY AN INVESTOR, ALL EXHIBITS AND EACH PRELIMINARY
PROSPECTUS, (II) UPON THE EFFECTIVENESS OF ANY REGISTRATION STATEMENT, TEN
(10) COPIES OF THE PROSPECTUS INCLUDED IN SUCH REGISTRATION STATEMENT AND ALL
AMENDMENTS AND SUPPLEMENTS THERETO (OR SUCH OTHER NUMBER OF COPIES AS SUCH
INVESTOR MAY REASONABLY REQUEST) AND (III) SUCH OTHER DOCUMENTS, INCLUDING
COPIES OF ANY PRELIMINARY OR FINAL PROSPECTUS, AS SUCH INVESTOR MAY REASONABLY
REQUEST FROM TIME TO TIME IN ORDER TO FACILITATE THE DISPOSITION OF THE
REGISTRABLE SECURITIES OWNED BY SUCH INVESTOR.


 


(E)                                  THE COMPANY SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO (I) REGISTER AND QUALIFY, UNLESS AN EXEMPTION FROM
REGISTRATION AND QUALIFICATION APPLIES, THE RESALE BY INVESTORS OF THE
REGISTRABLE SECURITIES COVERED BY A REGISTRATION STATEMENT UNDER SUCH OTHER
SECURITIES OR “BLUE SKY” LAWS OF ALL SAID JURISDICTIONS IN THE UNITED STATES
WHERE INVESTORS INTEND TO SELL SHARES, (II) PREPARE AND FILE IN THOSE
JURISDICTIONS, SUCH AMENDMENTS (INCLUDING POST-EFFECTIVE AMENDMENTS) AND
SUPPLEMENTS TO SUCH REGISTRATIONS AND QUALIFICATIONS AS MAY BE NECESSARY TO
MAINTAIN THE EFFECTIVENESS THEREOF DURING THE REGISTRATION PERIOD, (III) TAKE
SUCH OTHER ACTIONS AS MAY BE NECESSARY TO MAINTAIN SUCH REGISTRATIONS AND
QUALIFICATIONS IN EFFECT AT ALL TIMES DURING

 

7

--------------------------------------------------------------------------------


 


THE REGISTRATION PERIOD, AND (IV) TAKE ALL OTHER ACTIONS REASONABLY NECESSARY OR
ADVISABLE TO QUALIFY THE REGISTRABLE SECURITIES FOR SALE IN SUCH JURISDICTIONS;
PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT BE REQUIRED IN CONNECTION
THEREWITH OR AS A CONDITION THERETO TO (X) QUALIFY TO DO BUSINESS IN ANY
JURISDICTION WHERE IT WOULD NOT OTHERWISE BE REQUIRED TO QUALIFY BUT FOR THIS
SECTION 6(E) OR WHERE QUALIFICATION NECESSITATES UNDUE TIME OR EXPENSE,
(Y) SUBJECT ITSELF TO GENERAL TAXATION IN ANY SUCH JURISDICTION, OR (Z) FILE A
GENERAL CONSENT TO SERVICE OF PROCESS IN ANY SUCH JURISDICTION.  THE COMPANY
SHALL PROMPTLY NOTIFY LEGAL COUNSEL AND EACH INVESTOR WHO HOLDS REGISTRABLE
SECURITIES OF THE RECEIPT BY THE COMPANY OF ANY NOTIFICATION WITH RESPECT TO THE
SUSPENSION OF THE REGISTRATION OR QUALIFICATION OF ANY OF THE REGISTRABLE
SECURITIES FOR SALE UNDER THE SECURITIES OR “BLUE SKY” LAWS OF ANY JURISDICTION
IN THE UNITED STATES OR ITS RECEIPT OF ACTUAL NOTICE OF THE INITIATION OR
THREATENING OF ANY PROCEEDING FOR SUCH PURPOSE.


 


(F)                                    THE COMPANY SHALL NOTIFY LEGAL COUNSEL
AND EACH INVESTOR IN WRITING OF THE HAPPENING OF ANY EVENT, AS PROMPTLY AS
PRACTICABLE AFTER BECOMING AWARE OF SUCH EVENT, AS A RESULT OF WHICH THE
PROSPECTUS INCLUDED IN A REGISTRATION STATEMENT, AS THEN IN EFFECT, INCLUDES AN
UNTRUE STATEMENT OF A MATERIAL FACT OR OMISSION TO STATE A MATERIAL FACT
REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN
THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING
(PROVIDED THAT IN NO EVENT SHALL THE COMPANY DELIVER SUCH NOTICE TO THE
INVESTORS WITHOUT THE INVESTORS’ PRIOR CONSENT IF SUCH NOTICE CONTAINS ANY
MATERIAL, NONPUBLIC INFORMATION), AND, SUBJECT TO SECTION 6(R), PROMPTLY PREPARE
A SUPPLEMENT OR AMENDMENT TO SUCH REGISTRATION STATEMENT TO CORRECT SUCH UNTRUE
STATEMENT OR OMISSION, AND DELIVER TEN (10) COPIES OF SUCH SUPPLEMENT OR
AMENDMENT TO LEGAL COUNSEL AND EACH INVESTOR (OR SUCH OTHER NUMBER OF COPIES AS
LEGAL COUNSEL OR SUCH INVESTOR MAY REASONABLY REQUEST).  THE COMPANY SHALL ALSO
PROMPTLY NOTIFY LEGAL COUNSEL AND EACH INVESTOR IN WRITING (I) WHEN A PROSPECTUS
OR ANY PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT HAS BEEN FILED, AND
WHEN A REGISTRATION STATEMENT OR ANY POST-EFFECTIVE AMENDMENT HAS BECOME
EFFECTIVE (NOTIFICATION OF SUCH EFFECTIVENESS SHALL BE DELIVERED TO LEGAL
COUNSEL AND EACH INVESTOR BY FACSIMILE OR E-MAIL ON THE SAME DAY OF SUCH
EFFECTIVENESS AND BY OVERNIGHT MAIL), (II) OF ANY REQUEST BY THE SEC FOR
AMENDMENTS OR SUPPLEMENTS TO A REGISTRATION STATEMENT OR RELATED PROSPECTUS OR
RELATED INFORMATION, AND (III) OF THE COMPANY’S REASONABLE DETERMINATION THAT A
POST-EFFECTIVE AMENDMENT TO A REGISTRATION STATEMENT WOULD BE APPROPRIATE.


 


(G)                                 THE COMPANY SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO PREVENT THE ISSUANCE OF ANY STOP ORDER OR OTHER SUSPENSION
OF EFFECTIVENESS OF A REGISTRATION STATEMENT, OR THE SUSPENSION OF THE
QUALIFICATION OF ANY OF THE REGISTRABLE SECURITIES FOR SALE IN ANY JURISDICTION
AND, IF SUCH AN ORDER OR SUSPENSION IS ISSUED, TO OBTAIN THE WITHDRAWAL OF SUCH
ORDER OR SUSPENSION AT THE EARLIEST POSSIBLE MOMENT AND TO NOTIFY LEGAL COUNSEL
AND EACH INVESTOR WHO HOLDS REGISTRABLE SECURITIES BEING SOLD OF THE ISSUANCE OF
SUCH ORDER AND THE RESOLUTION THEREOF OR ITS RECEIPT OF ACTUAL NOTICE OF THE
INITIATION OR THREAT OF ANY PROCEEDING FOR SUCH PURPOSE.


 


(H)                                 THE COMPANY AGREES THAT, IF GOLDMAN
(TOGETHER WITH ANY AFFILIATE OF GOLDMAN, THE “GS ENTITIES” OR THE “GS ENTITY”)
OR ANY GS ENTITY COULD REASONABLY BE DEEMED TO BE AN “UNDERWRITER,” AS DEFINED
IN SECTION 2(A)(11) OF THE SECURITIES ACT, IN CONNECTION WITH ANY REGISTRATION
OF THE COMPANY’S SECURITIES OF ANY GS ENTITY PURSUANT TO THIS AGREEMENT, AND ANY
AMENDMENT OR SUPPLEMENT THEREOF (ANY SUCH REGISTRATION STATEMENT OR AMENDMENT OR
SUPPLEMENT A “GS UNDERWRITER REGISTRATION STATEMENT”), THEN THE COMPANY WILL
COOPERATE WITH SUCH GS ENTITY IN ALLOWING SUCH GS ENTITY TO CONDUCT CUSTOMARY
“UNDERWRITER’S DUE

 

8

--------------------------------------------------------------------------------


 


DILIGENCE” WITH RESPECT TO THE COMPANY AND SATISFY ITS OBLIGATIONS IN RESPECT
THEREOF.  IN ADDITION, AT GOLDMAN’S REQUEST, THE COMPANY WILL USE COMMERCIALLY
REASONABLE EFFORTS TO CAUSE ITS AUDITOR OR COUNSEL TO FURNISH TO GOLDMAN, ON THE
FIRST DATE OF THE EFFECTIVENESS OF THE GS UNDERWRITER REGISTRATION STATEMENT
(I) A LETTER, DATED SUCH DATE, FROM THE COMPANY’S INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS IN FORM AND SUBSTANCE AS IS CUSTOMARILY GIVEN BY INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANTS TO UNDERWRITERS IN AN UNDERWRITTEN PUBLIC OFFERING,
ADDRESSED TO GOLDMAN, AND (II) AN OPINION, DATED AS OF SUCH DATE, OF COUNSEL
REPRESENTING THE COMPANY FOR PURPOSES OF SUCH GS UNDERWRITER REGISTRATION
STATEMENT, IN FORM, SCOPE AND SUBSTANCE AS IS CUSTOMARILY GIVEN IN AN
UNDERWRITTEN PUBLIC OFFERING, INCLUDING, WITHOUT LIMITATION, A STANDARD “10B-5”
STATEMENT FOR SUCH OFFERING, ADDRESSED TO GOLDMAN; SUCH COMFORT LETTER, LEGAL
OPINION AND/OR 10B-5 STATEMENT SHALL BE FURNISHED TO GOLDMAN (A) AT NO
ADDITIONAL COST TO GOLDMAN IF THEY ARE ALREADY PROVIDED TO ANOTHER PARTY IN
CONNECTION WITH A GS UNDERWRITER REGISTRATION OR (B) AT GOLDMAN’S EXPENSE IF
SUCH COMFORT LETTER, LEGAL OPINION AND/OR 10B-5 STATEMENT ARE NOT OTHERWISE
BEING PROVIDED IN CONNECTION WITH A GS UNDERWRITER STATEMENT.  THE COMPANY WILL
ALSO PERMIT LEGAL COUNSEL TO GOLDMAN TO REVIEW AND COMMENT UPON ANY SUCH GS
UNDERWRITER REGISTRATION STATEMENT AT LEAST FIVE (5) BUSINESS DAYS PRIOR TO ITS
FILING WITH THE SEC AND ALL AMENDMENTS AND SUPPLEMENTS TO ANY SUCH GS
UNDERWRITER REGISTRATION STATEMENT WITHIN A REASONABLE NUMBER OF DAYS PRIOR TO
THEIR FILING WITH THE SEC AND NOT FILE ANY GS UNDERWRITER REGISTRATION STATEMENT
OR AMENDMENT OR SUPPLEMENT THERETO IN A FORM TO WHICH GOLDMAN’S LEGAL COUNSEL
REASONABLY AND TIMELY OBJECTS.


 


(I)                                     THE COMPANY SHALL USE COMMERCIALLY
REASONABLE EFFORTS EITHER TO (I) CAUSE ALL OF THE REGISTRABLE SECURITIES COVERED
BY A REGISTRATION STATEMENT TO BE LISTED ON EACH SECURITIES EXCHANGE ON WHICH
SECURITIES OF THE SAME CLASS OR SERIES ISSUED BY THE COMPANY ARE THEN LISTED, IF
ANY, IF THE LISTING OF SUCH REGISTRABLE SECURITIES IS THEN PERMITTED UNDER THE
RULES OF SUCH EXCHANGE, OR (II) SECURE DESIGNATION AND QUOTATION OF ALL OF THE
REGISTRABLE SECURITIES COVERED BY A REGISTRATION STATEMENT ON THE AMERICAN STOCK
EXCHANGE OR (III) IF, DESPITE THE COMPANY’S COMMERCIALLY REASONABLE EFFORTS TO
SATISFY THE PRECEDING CLAUSES (I) OR (II) THE COMPANY IS UNSUCCESSFUL IN
SATISFYING THE PRECEDING CLAUSES (I) OR (II), TO SECURE THE INCLUSION FOR
QUOTATION ON THE NASDAQ CAPITAL MARKET FOR SUCH REGISTRABLE SECURITIES AND,
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, TO USE ITS BEST EFFORTS TO
ARRANGE FOR AT LEAST TWO MARKET MAKERS TO REGISTER WITH THE U.S. FINANCIAL
INDUSTRY REGULATORY AUTHORITY (FORMERLY THE NATIONAL ASSOCIATION OF SECURITIES
DEALERS INC.) AS SUCH WITH RESPECT TO SUCH REGISTRABLE SECURITIES.  THE COMPANY
SHALL PAY ALL FEES AND EXPENSES IN CONNECTION WITH SATISFYING ITS OBLIGATION
UNDER THIS SECTION 6(I).


 


(J)                                     THE COMPANY SHALL COOPERATE WITH THE
INVESTORS WHO HOLD REGISTRABLE SECURITIES BEING OFFERED AND, TO THE EXTENT
APPLICABLE, FACILITATE THE TIMELY PREPARATION AND DELIVERY OF CERTIFICATES (NOT
BEARING ANY RESTRICTIVE LEGEND) REPRESENTING THE REGISTRABLE SECURITIES TO BE
OFFERED AND RESOLD PURSUANT TO A REGISTRATION STATEMENT AND ENABLE SUCH
CERTIFICATES TO BE IN SUCH DENOMINATIONS OR AMOUNTS, AS THE CASE MAY BE, AS THE
INVESTORS MAY REASONABLY REQUEST AND REGISTERED IN SUCH NAMES AS THE INVESTORS
MAY REQUEST.


 


(K)                                  IF REQUESTED BY AN INVESTOR, THE COMPANY
SHALL (I) AS SOON AS PRACTICABLE INCORPORATE IN A PROSPECTUS SUPPLEMENT OR
POST-EFFECTIVE AMENDMENT SUCH INFORMATION AS AN INVESTOR REASONABLY REQUESTS TO
BE INCLUDED THEREIN RELATING TO THE SALE AND DISTRIBUTION OF REGISTRABLE
SECURITIES, INCLUDING, WITHOUT LIMITATION, INFORMATION WITH RESPECT TO THE
NUMBER OF REGISTRABLE SECURITIES BEING OFFERED OR SOLD, THE PURCHASE PRICE BEING
PAID THEREFOR AND ANY OTHER

 

9

--------------------------------------------------------------------------------


 


TERMS OF THE OFFERING OF THE REGISTRABLE SECURITIES TO BE SOLD IN SUCH OFFERING;
(II) AS SOON AS PRACTICABLE MAKE ALL REQUIRED FILINGS OF SUCH PROSPECTUS
SUPPLEMENT OR POST-EFFECTIVE AMENDMENT AFTER BEING NOTIFIED OF THE MATTERS TO BE
INCORPORATED IN SUCH PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT; AND
(III) AS SOON AS PRACTICABLE, SUPPLEMENT OR MAKE AMENDMENTS TO ANY REGISTRATION
STATEMENT IF REASONABLY REQUESTED BY AN INVESTOR HOLDING ANY REGISTRABLE
SECURITIES.


 


(L)                                     THE COMPANY SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO CAUSE THE REGISTRABLE SECURITIES COVERED BY A REGISTRATION
STATEMENT TO BE REGISTERED WITH OR APPROVED BY SUCH OTHER GOVERNMENTAL AGENCIES
OR AUTHORITIES AS MAY BE NECESSARY TO CONSUMMATE THE DISPOSITION OF SUCH
REGISTRABLE SECURITIES.


 


(M)                               THE COMPANY SHALL MAKE GENERALLY AVAILABLE TO
ITS SECURITY HOLDERS AS SOON AS PRACTICAL, BUT NOT LATER THAN NINETY (90) DAYS
AFTER THE CLOSE OF THE PERIOD COVERED THEREBY, AN EARNINGS STATEMENT (IN FORM
COMPLYING WITH, AND IN THE MANNER PROVIDED BY, THE PROVISIONS OF RULE 158 UNDER
THE SECURITIES ACT) COVERING A TWELVE (12)- MONTH PERIOD BEGINNING NOT LATER
THAN THE FIRST DAY OF THE COMPANY’S FISCAL QUARTER NEXT FOLLOWING THE EFFECTIVE
DATE OF A REGISTRATION STATEMENT.


 


(N)                                 THE COMPANY SHALL OTHERWISE USE COMMERCIALLY
REASONABLE EFFORTS TO COMPLY WITH ALL APPLICABLE RULES AND REGULATIONS OF THE
SEC IN CONNECTION WITH ANY REGISTRATION HEREUNDER.


 


(O)                                 WITHIN TWO (2) BUSINESS DAYS AFTER A
REGISTRATION STATEMENT WHICH COVERS REGISTRABLE SECURITIES IS DECLARED EFFECTIVE
BY THE SEC, THE COMPANY SHALL DELIVER, AND SHALL CAUSE LEGAL COUNSEL FOR THE
COMPANY TO DELIVER, TO THE TRANSFER AGENT FOR SUCH REGISTRABLE SECURITIES (WITH
COPIES TO THE INVESTORS WHOSE REGISTRABLE SECURITIES ARE INCLUDED IN SUCH
REGISTRATION STATEMENT) CONFIRMATION THAT SUCH REGISTRATION STATEMENT HAS BEEN
DECLARED EFFECTIVE BY THE SEC.


 


(P)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY
HEREIN, AT ANY TIME THE COMPANY MAY DELAY FILING THE REGISTRATION STATEMENT OR
AMENDMENT OR SUPPLEMENT THERETO OR THE DISCLOSURE OF MATERIAL, NON-PUBLIC
INFORMATION CONCERNING THE COMPANY, IF, IN THE GOOD FAITH OPINION OF THE BOARD
OF DIRECTORS, THE DISCLOSURE OF WHICH AT THE TIME WOULD BE SERIOUSLY DETRIMENTAL
TO THE COMPANY AND ITS STOCKHOLDERS, (A “GRACE PERIOD”); PROVIDED, THAT THE
COMPANY SHALL PROMPTLY (I) NOTIFY THE INVESTORS IN WRITING OF THE EXISTENCE OF
MATERIAL, NON-PUBLIC INFORMATION GIVING RISE TO A GRACE PERIOD (PROVIDED THAT IN
EACH NOTICE THE COMPANY WILL NOT DISCLOSE THE CONTENT OF SUCH MATERIAL,
NON-PUBLIC INFORMATION TO THE INVESTORS WITHOUT THE PRIOR WRITTEN CONSENT OF THE
INVESTORS) AND THE DATE ON WHICH THE GRACE PERIOD WILL BEGIN, AND (II) NOTIFY
THE INVESTORS IN WRITING OF THE DATE ON WHICH THE GRACE PERIOD ENDS; AND,
PROVIDED FURTHER, THAT THE AGGREGATE DAYS IN THE GRACE PERIODS SHALL NOT EXCEED
NINETY (90) DAYS DURING ANY THREE HUNDRED SIXTY FIVE (365) DAY PERIOD (AN
“ALLOWABLE GRACE PERIOD”).  FOR PURPOSES OF DETERMINING THE LENGTH OF A GRACE
PERIOD ABOVE, THE GRACE PERIOD SHALL BEGIN ON AND INCLUDE THE DATE THE INVESTORS
RECEIVE THE NOTICE REFERRED TO IN CLAUSE (I) AND SHALL END ON AND INCLUDE THE
LATER OF THE DATE THE INVESTORS RECEIVE THE NOTICE REFERRED TO IN CLAUSE
(II) AND THE DATE REFERRED TO IN SUCH NOTICE.  THE PROVISIONS OF
SECTION 6(G) HEREOF SHALL NOT BE APPLICABLE DURING THE PERIOD OF ANY ALLOWABLE
GRACE PERIOD.  UPON EXPIRATION OF THE GRACE PERIOD, THE COMPANY SHALL AGAIN BE
BOUND BY THE FIRST SENTENCE OF SECTION 6(F) WITH RESPECT TO THE INFORMATION
GIVING RISE THERETO

 

10

--------------------------------------------------------------------------------


 


UNLESS SUCH MATERIAL, NON-PUBLIC INFORMATION IS NO LONGER APPLICABLE. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY, THE COMPANY SHALL CAUSE ITS TRANSFER
AGENT TO DELIVER UNLEGENDED COMMON SHARES TO A TRANSFEREE OF AN INVESTOR IN
ACCORDANCE WITH THE TERMS OF THE SECURITIES PURCHASE AGREEMENTS IN CONNECTION
WITH ANY SALE OF REGISTRABLE SECURITIES WITH RESPECT TO WHICH AN INVESTOR HAS
OTHERWISE COMPLIED WITH THE REQUIREMENTS THEREIN AND ENTERED INTO A CONTRACT FOR
SALE, AND DELIVERED A COPY OF THE PROSPECTUS INCLUDED AS PART OF THE APPLICABLE
REGISTRATION STATEMENT, PRIOR TO THE INVESTOR’S RECEIPT OF THE NOTICE OF A GRACE
PERIOD AND FOR WHICH THE INVESTOR HAS NOT YET SETTLED.


 


(Q)                                 IN THE EVENT OF AN UNDERWRITTEN PUBLIC
OFFERING, ANY PARTICIPANT IN THE OFFERING SHALL BE REQUIRED TO ENTER INTO AN
UNDERWRITING AGREEMENT UNDER THE TERMS AND CONDITIONS REASONABLY NEGOTIATED
BETWEEN THE COMPANY AND THE MANAGING UNDERWRITER.  ALL INVESTORS PROPOSING TO
DISTRIBUTE THEIR SECURITIES THROUGH SUCH UNDERWRITING SHALL (TOGETHER WITH THE
COMPANY) ENTER INTO AN UNDERWRITING AGREEMENT IN CUSTOMARY FORM WITH THE
MANAGING UNDERWRITER SELECTED FOR SUCH UNDERWRITING BY THE COMPANY. 
NOTWITHSTANDING ANY OTHER PROVISION OF SECTION 6 HEREIN, IF THE MANAGING
UNDERWRITER DETERMINES IN ITS REASONABLE DISCRETION THAT THE SUCCESS OF THE
OFFERING WILL BE JEOPARDIZED WITHOUT A LIMITATION ON THE NUMBER OF SHARES TO BE
UNDERWRITTEN, THE MANAGING UNDERWRITER MAY IN ITS REASONABLE DISCRETION LIMIT
THE REGISTRABLE SECURITIES OR OTHER SECURITIES TO BE DISTRIBUTED THROUGH SUCH
UNDERWRITING PRO RATA, AND IF NECESSARY, EXCLUDE ALL SELLING STOCKHOLDERS, TO
THE EXTENT THAT OTHER STOCKHOLDERS OF THE COMPANY THAT HAVE REGISTRATION RIGHTS
HAVE BEEN SIMILARLY LIMITED.  IF ANY INVESTOR DISAPPROVES OF THE TERMS OF ANY
SUCH UNDERWRITING, SUCH INVESTOR MAY ELECT TO WITHDRAW THEREFROM BY WRITTEN
NOTICE TO THE COMPANY AND THE MANAGING UNDERWRITER.


 


7.                                       OBLIGATIONS OF THE INVESTORS.


 


(A)                                  AT LEAST FIVE (5) BUSINESS DAYS PRIOR TO
THE FIRST ANTICIPATED FILING DATE OF A REGISTRATION STATEMENT, THE COMPANY SHALL
NOTIFY EACH INVESTOR IN WRITING OF THE INFORMATION THE COMPANY REQUIRES FROM
EACH SUCH INVESTOR IF SUCH INVESTOR ELECTS TO HAVE ANY OF SUCH INVESTOR’S
REGISTRABLE SECURITIES INCLUDED IN SUCH REGISTRATION STATEMENT.  IT SHALL BE A
CONDITION PRECEDENT TO THE OBLIGATIONS OF THE COMPANY TO COMPLETE THE
REGISTRATION PURSUANT TO THIS AGREEMENT WITH RESPECT TO THE REGISTRABLE
SECURITIES OF A PARTICULAR INVESTOR THAT SUCH INVESTOR SHALL FURNISH TO THE
COMPANY SUCH INFORMATION REGARDING ITSELF, THE REGISTRABLE SECURITIES HELD BY IT
AND THE INTENDED METHOD OF DISPOSITION OF THE REGISTRABLE SECURITIES HELD BY IT
AS SHALL BE REASONABLY REQUIRED IN ACCORDANCE WITH THE SECURITIES ACT TO EFFECT
THE EFFECTIVENESS OF THE REGISTRATION OF SUCH REGISTRABLE SECURITIES AND SHALL
EXECUTE SUCH DOCUMENTS IN CONNECTION WITH SUCH REGISTRATION AS THE COMPANY MAY
REASONABLY REQUEST.


 


(B)                                 EACH INVESTOR, BY SUCH INVESTOR’S ACCEPTANCE
OF THE REGISTRABLE SECURITIES, AGREES TO COOPERATE WITH THE COMPANY AS
REASONABLY REQUESTED BY THE COMPANY IN CONNECTION WITH THE PREPARATION AND
FILING OF ANY REGISTRATION STATEMENT HEREUNDER, UNLESS SUCH INVESTOR HAS
NOTIFIED THE COMPANY IN WRITING OF SUCH INVESTOR’S ELECTION TO EXCLUDE ALL OF
SUCH INVESTOR’S REGISTRABLE SECURITIES FROM SUCH REGISTRATION STATEMENT.


 


(C)                                  EACH INVESTOR AGREES THAT, UPON RECEIPT OF
ANY NOTICE FROM THE COMPANY OF THE HAPPENING OF ANY EVENT OF THE KIND DESCRIBED
IN SECTION 6(G) OR THE FIRST SENTENCE OF 6(F), SUCH INVESTOR WILL IMMEDIATELY
DISCONTINUE DISPOSITION OF REGISTRABLE SECURITIES PURSUANT TO ANY

 

11

--------------------------------------------------------------------------------


 

Registration Statement(s) covering such Registrable Securities until such
Investor’s receipt of the copies of the supplemented or amended prospectus
contemplated by Section 6(g) or the first sentence of 6(f) or receipt of notice
that no supplement or amendment is required.  Notwithstanding anything to the
contrary, the Company shall cause its transfer agent to deliver unlegended
certificates representing Common Shares to a transferee of an Investor in
accordance with the terms of the Securities Purchase Agreements in connection
with any sale of Registrable Securities with respect to which an Investor has
entered into a contract for sale prior to the Investor’s receipt of a notice
from the Company of the happening of any event of the kind described in
Section 6(g) or the first sentence of 6(f) and for which the Investor has not
yet settled.


 


(D)                                 UNLESS EXEMPT FROM THE PROSPECTUS DELIVERY
REQUIREMENTS OF THE SECURITIES ACT, PURSUANT TO RULE 172 OF THE SECURITIES ACT,
IN CONNECTION WITH SALES OF REGISTRABLE SECURITIES PURSUANT TO THE REGISTRATION
STATEMENT, EACH INVESTOR COVENANTS AND AGREES THAT IT WILL COMPLY WITH THE
PROSPECTUS DELIVERY REQUIREMENTS ACT AS APPLICABLE TO IT IN CONNECTION WITH
SALES OF REGISTRABLE SECURITIES PURSUANT TO THE REGISTRATION STATEMENT.


 


8.                                       EXPENSES OF REGISTRATION.


 

Except as otherwise provided herein, all reasonable expenses, other than
underwriting discounts and commissions, incurred in connection with
registrations, filings or qualifications pursuant to Sections 2, 3, 4, 5 and 6,
including, without limitation, all registration, listing and qualifications
fees, printers and accounting fees, and fees and disbursements of counsel for
the Company shall be paid by the Company.

 


9.                                       INDEMNIFICATION.


 

In the event any Registrable Securities are included in a Registration Statement
under this Agreement:

 


(A)                                  TO THE FULLEST EXTENT PERMITTED BY LAW, THE
COMPANY WILL, AND HEREBY DOES, INDEMNIFY, HOLD HARMLESS AND DEFEND EACH
INVESTOR, THE DIRECTORS, OFFICERS, MEMBERS, PARTNERS, EMPLOYEES, AGENTS,
REPRESENTATIVES OF, AND EACH PERSON, IF ANY, WHO CONTROLS ANY INVESTOR WITHIN
THE MEANING OF THE SECURITIES ACT OR THE EXCHANGE ACT (EACH, AN “INDEMNIFIED
PERSON”), AGAINST ANY LOSSES, CLAIMS, DAMAGES, LIABILITIES, JUDGMENTS, FINES,
PENALTIES, CHARGES, COSTS, REASONABLE ATTORNEYS’ FEES, AMOUNTS PAID IN
SETTLEMENT OR EXPENSES, JOINT OR SEVERAL, (COLLECTIVELY, “DAMAGES”) INCURRED IN
INVESTIGATING, PREPARING OR DEFENDING ANY ACTION, CLAIM, SUIT, INQUIRY,
PROCEEDING, INVESTIGATION OR APPEAL TAKEN FROM THE FOREGOING BY OR BEFORE ANY
COURT OR GOVERNMENTAL, ADMINISTRATIVE OR OTHER REGULATORY AGENCY, BODY OR THE
SEC, WHETHER PENDING OR THREATENED, WHETHER OR NOT AN INDEMNIFIED PARTY IS OR
MAY BE A PARTY THERETO (“INDEMNIFIED DAMAGES”), TO WHICH ANY OF THEM MAY BECOME
SUBJECT INSOFAR AS SUCH DAMAGES (OR ACTIONS OR PROCEEDINGS, WHETHER COMMENCED OR
THREATENED, IN RESPECT THEREOF) ARISE OUT OF OR ARE BASED UPON:  (I) ANY UNTRUE
STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT IN A REGISTRATION
STATEMENT OR ANY POST-EFFECTIVE AMENDMENT THERETO OR IN ANY FILING MADE IN
CONNECTION WITH THE QUALIFICATION OF THE OFFERING UNDER THE SECURITIES OR OTHER
“BLUE SKY” LAWS OF ANY JURISDICTION IN WHICH REGISTRABLE SECURITIES ARE OFFERED
(“BLUE SKY FILING”), OR THE OMISSION OR ALLEGED OMISSION TO STATE A MATERIAL
FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS

 

12

--------------------------------------------------------------------------------


 

therein not misleading, (ii) any untrue statement or alleged untrue statement of
a material fact contained in any preliminary prospectus if used prior to the
effective date of such Registration Statement, or contained in the final
prospectus (as amended or supplemented, if the Company files any amendment
thereof or supplement thereto with the SEC) or the omission or alleged omission
to state therein any material fact necessary to make the statements made
therein, in the light of the circumstances under which the statements therein
were made, not misleading, or (iii) any violation or alleged violation by the
Company of the Securities Act, the Exchange Act, any other law, including,
without limitation, any state securities law, or any rule or regulation
thereunder relating to the offer or sale of the Registrable Securities pursuant
to a Registration Statement (the matters in the foregoing clauses (i) through
(iii) being, collectively, “Violations”).  Subject to Section 9(c), the Company
shall reimburse the Indemnified Persons, promptly as such expenses are incurred
and are due and payable, for any reasonable legal fees or other reasonable
expenses incurred by them in connection with investigating or defending any such
Damages.  Notwithstanding anything to the contrary contained herein, the
indemnification agreement contained in this Section 9(a):  (i) shall not apply
to Damages incurred by an Indemnified Person arising out of or based upon a
Violation which occurs in reliance upon and in conformity with information
furnished in writing to the Company by such Indemnified Person expressly for use
in connection with the preparation of the Registration Statement or any such
amendment thereof or supplement thereto, if such prospectus was timely made
available by the Company pursuant to Section 6(d); (ii) with respect to any
preliminary prospectus, shall not inure to the benefit of any such Person from
whom the Person asserting any such Damages purchased the Registrable Securities
that are the subject thereof (or to the benefit of any Person controlling such
Person) if the untrue statement or omission of material fact contained in the
preliminary prospectus was corrected in the prospectus, as then amended or
supplemented, if such prospectus was timely made available by the Company
pursuant to Section 6(d), and the Indemnified Person was promptly advised in
writing not to use the incorrect prospectus prior to the use giving rise to a
violation and such Indemnified Person, notwithstanding such advice, used it or
failed to deliver the correct prospectus as required by the Securities Act and
such correct prospectus was timely made available pursuant to Section 6(d);
(iii) shall not be available to the extent such Damages are based on a failure
of the Investor to deliver or to cause to be delivered the prospectus made
available by the Company, including a corrected prospectus, if such prospectus
or corrected prospectus was timely made available by the Company pursuant to
Section 6(d); and (iv) shall not apply to amounts paid in settlement of any
Damages if such settlement is effected without the prior written consent of the
Company, which consent shall not be unreasonably withheld or delayed.  Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of the Indemnified Person and shall survive the transfer of
the Registrable Securities by the Investors pursuant to Section 12.


 


(B)                                 IN CONNECTION WITH ANY REGISTRATION
STATEMENT IN WHICH AN INVESTOR IS PARTICIPATING, EACH SUCH INVESTOR AGREES TO
SEVERALLY AND NOT JOINTLY INDEMNIFY, HOLD HARMLESS AND DEFEND, TO THE SAME
EXTENT AND IN THE SAME MANNER AS IS SET FORTH IN SECTION 9(A), THE COMPANY, EACH
OF ITS DIRECTORS, EACH OF ITS OFFICERS WHO SIGNS THE REGISTRATION STATEMENT AND
EACH PERSON, IF ANY, WHO CONTROLS THE COMPANY WITHIN THE MEANING OF THE
SECURITIES ACT OR THE EXCHANGE ACT (EACH, AN “INDEMNIFIED PARTY”), AGAINST ANY
DAMAGES OR INDEMNIFIED DAMAGES TO WHICH ANY OF THEM MAY BECOME SUBJECT, UNDER
THE SECURITIES ACT, THE EXCHANGE ACT OR OTHERWISE, INSOFAR AS SUCH DAMAGES OR
ACTIONS OR PROCEEDINGS WHETHER COMMENCED OR THREATENED IN RESPECT THEREOF ARISE
OUT OF OR ARE BASED UPON ANY VIOLATION, IN EACH CASE TO THE EXTENT, AND ONLY TO
THE EXTENT,

 

13

--------------------------------------------------------------------------------


 

that such Violation occurs in reliance upon and in conformity with written
information furnished to the Company by such Investor expressly for use in
connection with such Registration Statement or any post-effective amendment
thereof or any prospectus contained therein; and, subject to Section 9(c), such
Investor will reimburse any legal or other expenses reasonably incurred by an
Indemnified Party in connection with investigating or defending any such Damages
as promptly as such expenses are incurred and are due and payable; provided,
however, that the indemnity agreement contained in this Section 9(b) and the
agreement with respect to contribution contained in Section 10 shall not apply
to amounts paid in settlement of any Damages if such settlement is effected
without the prior written consent of such Investor, which consent shall not be
unreasonably withheld or delayed; provided, further, however, that the Investor
shall be only liable under this Section 9(b), together with any amount of
contribution contained in Section 10, for only that amount of Damages or
Indemnified Damages as does not exceed the net proceeds to such Investor as a
result of the sale of Registrable Securities pursuant to such Registration
Statement.  Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Indemnified Party and shall
survive the transfer of the Registrable Securities by the Investors pursuant to
Section 12.  Notwithstanding anything to the contrary contained herein, the
indemnification agreement contained in this Section 9(b) with respect to any
preliminary prospectus shall not inure to the benefit of any Indemnified Party
if the untrue statement or omission of material fact contained in the
preliminary prospectus was corrected on a timely basis in the prospectus, as
then amended or supplemented.


 


(C)                                  PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED
PERSON OR INDEMNIFIED PARTY UNDER THIS SECTION 9 OF NOTICE OF THE COMMENCEMENT
OF ANY ACTION OR PROCEEDING (INCLUDING ANY GOVERNMENTAL ACTION OR PROCEEDING)
INVOLVING DAMAGES, SUCH INDEMNIFIED PERSON OR INDEMNIFIED PARTY SHALL, IF A
CLAIM FOR DAMAGES IN RESPECT THEREOF IS TO BE MADE AGAINST ANY INDEMNIFYING
PARTY UNDER THIS SECTION 9, DELIVER TO THE INDEMNIFYING PARTY A WRITTEN NOTICE
OF THE COMMENCEMENT THEREOF, AND THE INDEMNIFYING PARTY SHALL HAVE THE RIGHT TO
PARTICIPATE IN, AND, TO THE EXTENT THE INDEMNIFYING PARTY SO DESIRES, JOINTLY
WITH ANY OTHER INDEMNIFYING PARTY SIMILARLY NOTICED, TO ASSUME CONTROL OF THE
DEFENSE THEREOF WITH COUNSEL REASONABLY SATISFACTORY TO THE INDEMNIFYING PARTY
AND THE INDEMNIFIED PERSON OR THE INDEMNIFIED PARTY, AS THE CASE MAY BE;
PROVIDED, HOWEVER, THAT AN INDEMNIFIED PERSON OR INDEMNIFIED PARTY SHALL HAVE
THE RIGHT TO RETAIN ITS OWN COUNSEL WITH THE REASONABLE FEES AND EXPENSES OF NOT
MORE THAN ONE COUNSEL FOR SUCH INDEMNIFIED PERSON OR INDEMNIFIED PARTY TO BE
PAID BY THE INDEMNIFYING PARTY, IF, IN THE REASONABLE OPINION OF COUNSEL
RETAINED BY THE INDEMNIFYING PARTY, THE REPRESENTATION BY SUCH COUNSEL OF THE
INDEMNIFIED PERSON OR INDEMNIFIED PARTY AND THE INDEMNIFYING PARTY WOULD BE
INAPPROPRIATE DUE TO ACTUAL OR POTENTIAL DIFFERING INTERESTS BETWEEN SUCH
INDEMNIFIED PERSON OR INDEMNIFIED PARTY AND ANY OTHER PARTY REPRESENTED BY SUCH
COUNSEL IN SUCH PROCEEDING.  IN THE CASE OF AN INDEMNIFIED PERSON, LEGAL COUNSEL
REFERRED TO IN THE IMMEDIATELY PRECEDING SENTENCE SHALL BE SELECTED BY THE
COMPANY, SUBJECT TO THE REASONABLE CONSENT OF THE INVESTORS HOLDING AT LEAST A
MAJORITY IN INTEREST OF THE REGISTRABLE SECURITIES INCLUDED IN THE REGISTRATION
STATEMENT TO WHICH THE DAMAGES RELATES.  THE INDEMNIFIED PARTY OR INDEMNIFIED
PERSON SHALL COOPERATE FULLY WITH THE INDEMNIFYING PARTY IN CONNECTION WITH ANY
NEGOTIATION OR DEFENSE OF ANY SUCH ACTION OR DAMAGES BY THE INDEMNIFYING PARTY
AND SHALL FURNISH TO THE INDEMNIFYING PARTY ALL INFORMATION REASONABLY AVAILABLE
TO THE INDEMNIFIED PARTY OR INDEMNIFIED PERSON WHICH RELATES TO SUCH ACTION OR
DAMAGES.  THE INDEMNIFYING PARTY SHALL KEEP THE INDEMNIFIED PARTY OR INDEMNIFIED
PERSON REASONABLY APPRISED AT ALL TIMES AS TO THE STATUS OF THE DEFENSE OR ANY
SETTLEMENT NEGOTIATIONS WITH

 

14

--------------------------------------------------------------------------------


 

respect thereto.  No indemnifying party shall be liable for any settlement of
any action, claim or proceeding effected without its prior written consent,
provided, however, that the indemnifying party shall not unreasonably withhold,
delay or condition its consent.  No indemnifying party shall, without the prior
written consent of the Indemnified Party or Indemnified Person, consent to entry
of any judgment or enter into any settlement or other compromise which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Indemnified Party or Indemnified Person of a release from all liability
in respect to such Damages or litigation.  Following indemnification as provided
for hereunder, the indemnifying party shall be subrogated to all rights of the
Indemnified Party or Indemnified Person with respect to all third parties, firms
or corporations relating to the matter for which indemnification has been made. 
The failure to deliver written notice to the indemnifying party within a
reasonable time of the commencement of any such action shall not relieve such
indemnifying party of any liability to the Indemnified Person or Indemnified
Party under this Section 6, except to the extent that the indemnifying party is
prejudiced in its ability to defend such action.


 


(D)                                 THE INDEMNIFICATION REQUIRED BY THIS
SECTION 9 SHALL BE MADE BY PERIODIC PAYMENTS OF THE AMOUNT THEREOF DURING THE
COURSE OF THE INVESTIGATION OR DEFENSE, AS AND WHEN BILLS ARE RECEIVED OR
INDEMNIFIED DAMAGES ARE INCURRED.


 


(E)                                  THE INDEMNITY AGREEMENTS CONTAINED HEREIN
SHALL BE IN ADDITION TO (I) ANY CAUSE OF ACTION OR SIMILAR RIGHT OF THE
INDEMNIFIED PARTY OR INDEMNIFIED PERSON AGAINST THE INDEMNIFYING PARTY OR
OTHERS, AND (II) ANY LIABILITIES THE INDEMNIFYING PARTY MAY BE SUBJECT TO
PURSUANT TO THE LAW.


 


10.                                 CONTRIBUTION.


 

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under
Section 9 to the fullest extent permitted by law; provided, however, that: 
(i) no Person involved in the sale of Registrable Securities which Person is
guilty of fraudulent misrepresentation (within the meaning of Section 14(f) of
the Securities Act) in connection with such sale shall be entitled to
contribution from any Person involved in such sale of Registrable Securities who
was not guilty of fraudulent misrepresentation; and (ii) contribution by any
seller of Registrable Securities, together with any amount under Section 9,
shall be limited in amount to the net amount of proceeds received by such seller
from the sale of such Registrable Securities pursuant to such Registration
Statement.

 


11.                                 REPORTS UNDER THE EXCHANGE ACT.


 

Following the Effective Date of any Registration Statement filed in accordance
with this Agreement (but not before), with a view to making available to the
Investors the benefits of Rule 144 promulgated under the Securities Act or any
other similar rule or regulation of the SEC that may at any time permit the
Investors to sell securities of the Company to the public without registration
(“Rule 144”), the Company agrees to:

 


(A)                                  MAKE AND KEEP PUBLIC INFORMATION AVAILABLE,
AS THOSE TERMS ARE UNDERSTOOD AND DEFINED IN RULE 144;

 

15

--------------------------------------------------------------------------------

 


(B)                                 USE REASONABLE, DILIGENT EFFORTS TO FILE
WITH THE SEC IN A TIMELY MANNER ALL REPORTS AND OTHER DOCUMENTS REQUIRED OF THE
COMPANY UNDER THE SECURITIES ACT AND THE EXCHANGE ACT SO LONG AS THE COMPANY
REMAINS SUBJECT TO SUCH REQUIREMENTS AND THE FILING OF SUCH REPORTS AND OTHER
DOCUMENTS IS REQUIRED FOR THE APPLICABLE PROVISIONS OF RULE 144; AND


 


(C)                                  FURNISH TO EACH INVESTOR SO LONG AS SUCH
INVESTOR OWNS REGISTRABLE SECURITIES, PROMPTLY UPON WRITTEN REQUEST, (I) A
WRITTEN STATEMENT BY THE COMPANY, IF TRUE, THAT IT HAS COMPLIED WITH THE
REPORTING REQUIREMENTS OF RULE 144, THE SECURITIES ACT AND THE EXCHANGE ACT,
(II) A COPY OF THE MOST RECENT ANNUAL REPORT OF THE COMPANY AND SUCH OTHER
REPORTS AND DOCUMENTS SO FILED BY THE COMPANY, AND (III) SUCH OTHER INFORMATION
AS MAY BE REASONABLY REQUESTED TO PERMIT THE INVESTORS TO SELL SUCH SECURITIES
PURSUANT TO RULE 144 WITHOUT REGISTRATION.


 


12.                                 ASSIGNMENT OF REGISTRATION RIGHTS.


 

The rights under this Agreement shall be automatically assignable by the
Investors to any transferee of all or any portion of at least 100,000 shares of
such Investor’s Registrable Securities if:  (i) the Investor agrees in writing
with the transferee or assignee to assign such rights, and a copy of such
agreement is furnished to the Company within ten (10) days after such
assignment; (ii) the Company is, within ten (10) days after such transfer or
assignment, furnished with written notice of (a) the name and address of such
transferee or assignee, and (b) the securities with respect to which such
registration rights are being transferred or assigned; (iii) immediately
following such transfer or assignment the further disposition of such securities
by the transferee or assignee is restricted under the Securities Act and
applicable state securities laws; (iv) at or before the time the Company
receives the written notice contemplated by clause (ii) of this sentence the
transferee or assignee agrees in writing with the Company to be bound by all of
the provisions contained herein; and (v) such transfer shall have been made in
accordance with the applicable requirements of the Securities Purchase
Agreements and applicable laws.

 


13.                                 AMENDMENT OF REGISTRATION RIGHTS.


 

Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Required
Holders; provided, however, that no such amendment or waiver hereunder may
materially and adversely affect the economic interest of an Investor hereunder
without the written consent of such Investor.  Any amendment or waiver effected
in accordance with this Section 13 shall be binding upon each Investor and the
Company.  No such amendment shall be effective to the extent that it applies to
less than all of the holders of the Registrable Securities.  No consideration
shall be offered or paid to any Person to amend or consent to a waiver or
modification of any provision of any of this Agreement unless the same
consideration also is offered to all of the parties to this Agreement.

 


14.                                 WAIVER BY GOLDMAN UNDER PRIOR AGREEMENT.


 


NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, EFFECTIVE UPON THE
CLOSING UNDER THE SECURITIES PURCHASE AGREEMENT AND THE EXECUTION OF THIS
AGREEMENT, GOLDMAN HEREBY WAIVES ANY DEFAULT BY THE COMPANY UNDER THE PRIOR
AGREEMENT.

 

16

--------------------------------------------------------------------------------


 


15.                                 MISCELLANEOUS.


 


(A)                                  A PERSON IS DEEMED TO BE A HOLDER OF
REGISTRABLE SECURITIES WHENEVER SUCH PERSON OWNS OR IS DEEMED TO OWN OF RECORD
SUCH REGISTRABLE SECURITIES.  IF THE COMPANY RECEIVES CONFLICTING INSTRUCTIONS,
NOTICES OR ELECTIONS FROM TWO OR MORE PERSONS WITH RESPECT TO THE SAME
REGISTRABLE SECURITIES, THE COMPANY SHALL ACT UPON THE BASIS OF INSTRUCTIONS,
NOTICE OR ELECTION RECEIVED FROM SUCH RECORD OWNER OF SUCH REGISTRABLE
SECURITIES.


 


(B)                                 ANY NOTICES, CONSENTS, WAIVERS OR OTHER
COMMUNICATIONS REQUIRED OR PERMITTED TO BE GIVEN UNDER THE TERMS OF THIS
AGREEMENT MUST BE IN WRITING AND WILL BE DEEMED TO HAVE BEEN DELIVERED: 
(I) UPON RECEIPT, WHEN DELIVERED PERSONALLY; (II) UPON RECEIPT, WHEN SENT BY
FACSIMILE (PROVIDED CONFIRMATION OF TRANSMISSION IS MECHANICALLY OR
ELECTRONICALLY GENERATED AND KEPT ON FILE BY THE SENDING PARTY); OR (III) ONE
BUSINESS DAY AFTER DEPOSIT WITH A NATIONALLY RECOGNIZED OVERNIGHT DELIVERY
SERVICE, IN EACH CASE PROPERLY ADDRESSED TO THE PARTY TO RECEIVE THE SAME.  THE
ADDRESSES AND FACSIMILE NUMBERS FOR SUCH COMMUNICATIONS SHALL BE:


 

If to the Company:

 

Vyyo Inc.

6625 The Corners Parkway

Suite 100

Norcross, Georgia 30092

Telephone:  (678) 282-8000

Facsimile:  (770) 447-2405

Attention:  General Counsel

 

With a copy to:

 

Warner Norcross & Judd LLP

900 Fifth Third Center

111 Lyon Street, NW

Grand Rapids, Michigan 49503

Telephone:  (616) 752-2137

Facsimile:  (616) 222-2137

Attention:  Stephen C. Waterbury

 

If to an Investor, to its address and facsimile number set forth on the Schedule
of Investors attached hereto, with copies to such Investor’s representatives as
set forth on the Schedule of Investors, or to such other address and/or
facsimile number and/or to the attention of such other Person as the recipient
party has specified by written notice given to each other party five (5) days
prior to the effectiveness of such change.  Written confirmation of receipt
(A) given by the recipient of such notice, consent, waiver or other
communication, (B) mechanically or electronically generated by the sender’s
facsimile machine containing the time, date, recipient facsimile number and an
image of the first page of such transmission or (C) provided by a courier or
overnight courier service shall be rebuttable evidence of personal service,
receipt by facsimile or receipt from a nationally recognized overnight delivery
service in accordance with clause (i), (ii) or (iii) above, respectively.

 

17

--------------------------------------------------------------------------------


 


(C)                                  FAILURE OF ANY PARTY TO EXERCISE ANY RIGHT
OR REMEDY UNDER THIS AGREEMENT OR OTHERWISE, OR DELAY BY A PARTY IN EXERCISING
SUCH RIGHT OR REMEDY, SHALL NOT OPERATE AS A WAIVER THEREOF.


 


(D)                                 ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CHOICE
OF LAW OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE OF NEW YORK OR
ANY OTHER JURISDICTIONS) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTIONS OTHER THAN THE STATE OF NEW YORK.  EACH PARTY HEREBY IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN
THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY
OR DISCUSSED HEREIN, AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN
ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO
THE JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS
BROUGHT IN AN INCONVENIENT FORUM OR THAT THE VENUE OF SUCH SUIT, ACTION OR
PROCEEDING IS IMPROPER.  EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE
OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR
PROCEEDING BY MAILING A COPY THEREOF TO SUCH PARTY AT THE ADDRESS FOR SUCH
NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE
GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF.  NOTHING CONTAINED
HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY
MANNER PERMITTED BY LAW.  IF ANY PROVISION OF THIS AGREEMENT SHALL BE INVALID OR
UNENFORCEABLE IN ANY JURISDICTION, SUCH INVALIDITY OR UNENFORCEABILITY SHALL NOT
AFFECT THE VALIDITY OR ENFORCEABILITY OF THE REMAINDER OF THIS AGREEMENT IN THAT
JURISDICTION OR THE VALIDITY OR ENFORCEABILITY OF ANY PROVISION OF THIS
AGREEMENT IN ANY OTHER JURISDICTION.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.


 


(E)                                  THIS AGREEMENT, THE OTHER TRANSACTION
DOCUMENTS (AS DEFINED IN THE SECURITIES PURCHASE AGREEMENTS) AND THE INSTRUMENTS
REFERENCED HEREIN AND THEREIN CONSTITUTE THE ENTIRE AGREEMENT AMONG THE PARTIES
HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF.  THERE ARE NO
RESTRICTIONS, PROMISES, WARRANTIES OR UNDERTAKINGS, OTHER THAN THOSE SET FORTH
OR REFERRED TO HEREIN AND THEREIN.  THIS AGREEMENT, THE OTHER TRANSACTION
DOCUMENTS AND THE INSTRUMENTS REFERENCED HEREIN AND THEREIN SUPERSEDE ALL PRIOR
AGREEMENTS AND UNDERSTANDINGS AMONG THE PARTIES HERETO WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND THEREOF.


 


(F)                                    SUBJECT TO THE REQUIREMENTS OF
SECTION 12, THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE BINDING UPON THE
PERMITTED SUCCESSORS AND ASSIGNS OF EACH OF THE PARTIES HERETO.


 


(G)                                 THE HEADINGS IN THIS AGREEMENT ARE FOR
CONVENIENCE OF REFERENCE ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT THE
MEANING HEREOF.


 


(H)                                 THIS AGREEMENT MAY BE EXECUTED IN IDENTICAL
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL BUT ALL OF WHICH SHALL
CONSTITUTE ONE AND THE SAME AGREEMENT.  THIS AGREEMENT, ONCE EXECUTED BY A
PARTY, MAY BE DELIVERED TO THE OTHER PARTY HERETO BY FACSIMILE TRANSMISSION OF A
COPY OF THIS AGREEMENT BEARING THE SIGNATURE OF THE PARTY SO DELIVERING THIS
AGREEMENT.

 

18

--------------------------------------------------------------------------------


 


(I)                                     EACH PARTY SHALL DO AND PERFORM, OR
CAUSE TO BE DONE AND PERFORMED, ALL SUCH FURTHER ACTS AND THINGS, AND SHALL
EXECUTE AND DELIVER ALL SUCH OTHER AGREEMENTS, CERTIFICATES, INSTRUMENTS AND
DOCUMENTS, AS ANY OTHER PARTY MAY REASONABLY REQUEST IN ORDER TO CARRY OUT THE
INTENT AND ACCOMPLISH THE PURPOSES OF THIS AGREEMENT AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY.


 


(J)                                     ALL CONSENTS AND OTHER DETERMINATIONS
REQUIRED TO BE MADE BY THE INVESTORS PURSUANT TO THIS AGREEMENT SHALL BE MADE,
UNLESS OTHERWISE SPECIFIED IN THIS AGREEMENT, BY THE REQUIRED HOLDERS.


 


(K)                                  THE LANGUAGE USED IN THIS AGREEMENT WILL BE
DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES TO EXPRESS THEIR MUTUAL INTENT
AND NO RULES OF STRICT CONSTRUCTION WILL BE APPLIED AGAINST ANY PARTY.


 


(L)                                     THIS AGREEMENT IS INTENDED FOR THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE PERMITTED SUCCESSORS AND
ASSIGNS, AND IS NOT FOR THE BENEFIT OF, NOR MAY ANY PROVISION HEREOF BE ENFORCED
BY, ANY OTHER PERSON.


 


(M)                               THE OBLIGATIONS OF EACH INVESTOR HEREUNDER ARE
SEVERAL AND NOT JOINT WITH THE OBLIGATIONS OF ANY OTHER INVESTOR, AND NO
PROVISION OF THIS AGREEMENT IS INTENDED TO CONFER ANY OBLIGATIONS ON ANY
INVESTOR VIS-À-VIS ANY OTHER INVESTOR.  NOTHING CONTAINED HEREIN, AND NO ACTION
TAKEN BY ANY INVESTOR PURSUANT HERETO, SHALL BE DEEMED TO CONSTITUTE THE
INVESTORS AS A PARTNERSHIP, AN ASSOCIATION, A JOINT VENTURE OR ANY OTHER KIND OF
ENTITY, OR CREATE A PRESUMPTION THAT THE INVESTORS ARE IN ANY WAY ACTING IN
CONCERT OR AS A GROUP WITH RESPECT TO SUCH OBLIGATIONS OR THE TRANSACTIONS
CONTEMPLATED HEREIN.

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Investor and the Company have caused their respective
signature page to this Amended and Restated Registration Rights Agreement to be
duly executed as of the date first written above.

 

 

COMPANY:

 

 

 

 

VYYO INC.

 

 

 

 

 

 

 

By:

/s/ Wayne H. Davis

 

 

Name:

Wayne H. Davis

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

INVESTORS:

 

 

 

 

GOLDMAN SACHS INVESTMENT

 

PARTNERS MASTER FUND, L.P.

 

 

 

 

By:

Goldman Sachs Investment Partners GP, LLC,
its General Partner

 

 

 

 

By:

/s/ Nick Advani

 

 

Name:

Nick Advani

 

 

Title:

Managing Director

 

 

 

 

 

 

 

SYNTEK CAPITAL AG

 

 

 

 

By:

/s Franco Franca

 

 

  Name: Franco Franca

 

 

  Title: CEO

 

 

 

 

 

 

 

By:

/s/ Paolo Giacometti

 

 

  Name: Paolo Giacometti

 

 

  Title: CFO

 

--------------------------------------------------------------------------------


 

SCHEDULE OF INVESTORS

 

Names and Addresses:

 

Goldman Sachs Investment Partners Master Fund, L.P.

Attn: Nick Advani

One New York Plaza

New York, New York 10004

Facsimile: 212-346-3124

Telephone: 212-902-4934

 

with a copy to:

 

Goldman Sachs Investment Partners Master Fund, L.P.

Attn: Rashid Alvi

One New York Plaza

New York, NY 10004

Facsimile:

Telephone:

 

and

 

Proskauer Rose LLP

1585 Broadway

New York, New York 10036

Attention: Stuart Bressman, Esq.

Facsimile: (212) 969-3000

Telephone: (212) 969-2900

 

Syntek Capital AG

 

Syntek Capital AG

Zugspitzstrasse 15

82049 Pullach – Germany

Telephone: +498955277201

Facsimile: +498955277405

Attention: Paolo Giacometti

Email: paolo.giacometti@syntekcapital.com

 

with a copy to:

 

Jeff Neurman

Syntek Capital

939 Union Street, #6A

Brooklyn, NY 11215

Email: jeff.neurman@syntekcapital.com

 

--------------------------------------------------------------------------------
